        Case 1:20-cv-01591-AWI-JLT Document 25 Filed 07/20/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   AMERICAN NATIONAL PROPERTY AND )                    Case No.: 1:20-cv-1591 AWI JLT
     CASUALTY COMPANY,              )
12                                  )                    ORDER ADOPTING IN FULL THE FINDINGS
               Plaintiff,           )                    AND RECOMMENDATIONS GRANTING
13                                  )                    PLAINTIFF’S MOTION FOR DEFAULT
         v.                         )                    JUDGMENT
14                                  )
     GEORGE WASHINGTON, et al.,     )                    (Docs. 17, 22)
15                                  )
               Defendants.          )
16                                  )
17
18          American National Property and Casualty Company asserts that it was not obligated to defend
19   or indemnify defendants George and Juanita Washington, or their business Kool Line Express, in a civil
20   action pending in Kern County Superior Court. Because defendants failed to respond to the complaint,
21   Plaintiff sought default judgement. (Doc. 17) The magistrate judge determined declaratory relief was
22   appropriate in this action to resolve Plaintiff’s obligations under the insurance policies issued to George
23   and Juanita Washington. In addition, the magistrate judge found the factors set forth by the Ninth
24   Circuit in Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986) weighed in favor of the entry of default
25   judgment. Therefore, the magistrate judge recommended the motion for default judgment be granted.
26   (Doc. 22)
27          The parties were granted fourteen days from the date of service to file any objections to the
28   recommendation of the Magistrate Judge. (Doc. 22 at 10) In addition, the parties were “advised that

                                                         1
        Case 1:20-cv-01591-AWI-JLT Document 25 Filed 07/20/21 Page 2 of 2



 1   failure to file objections within the specified time may waive the right to appeal the District Court’s

 2   order.” (Id., citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d

 3   834, 834 (9th Cir. 2014)) Thus, any objections were to be filed no later than June 23, 2021. To date,

 4   no objections have been filed.

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

 6   School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of the case.

 7   Having carefully reviewed the matter, the Court finds the Findings and Recommendations are

 8   supported by the record and proper analysis.

 9          Based upon the foregoing, IT IS HEREBY ORDERED:

10          1.      The Findings and Recommendations dated June 9, 2021 (Doc. 22) are ADOPTED IN

11                  FULL;

12          2.      Plaintiff’s motion for default judgment (Doc. 17) is GRANTED;

13          3.      The Court finds Plaintiff had no obligation under the Homeowners Policy or Rental-

14                  Owners Policy to defend George Washington, Juanita Washington, or Kool Line

15                  Express in the underlying state court action, Case No. BCV-19-102967;

16          4.      The Court finds Plaintiff had no obligation under the Homeowners Policy or Rental-

17                  Owners Policy to indemnify George Washington, Juanita Washington, or Kool Line

18                  Express in the underlying state court action, Case No. BCV-19-102967;

19          5.      Plaintiff is permitted to withdraw its defense of George Washington and Juanita

20                  Washington in the underlying action; and

21          6.      Plaintiff SHALL file any motion for reimbursement of fees and costs incurred within

22                  30 days of the date of service of this Order.

23
24   IT IS SO ORDERED.

25   Dated: July 19, 2021
                                                  SENIOR DISTRICT JUDGE
26
27
28

                                                         2
